 Case: 4:18-cv-01800-SRC Doc. #: 66 Filed: 09/30/20 Page: 1 of 2 PageID #: 185




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


BRIDGETON LANDFILL, LLC                          )
                                                 )
               Plaintiff,                        )
                                                 )
vs.                                              )
                                                 )     Case No. 4:18-cv-01800-SRC
MALLINCKRODT LLC, et al.                         )
                                                 )
               Defendants.                       )

             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), Plaintiff Bridgeton Landfill,

LLC and Defendants Mallinckrodt LLC and EverZinc USA Inc., by and through undersigned

counsel, hereby stipulate that this action and all claims asserted therein be dismissed without

prejudice, with each party bearing its own attorneys' fees, costs, and expenses. The parties

request that the Clerk of Court now close this case.


Dated: September 30, 2020

LATHROP GPM LLP                                          SHOOK, HARDY & BACON, L.L.P.

By:    /s/ William G. Beck                               By:    /s/ David R. Erickson
       William G. Beck         26849MO                          David R. Erickson 41917MO
       Allyson E. Cunningham 64802MO                            2555 Grand Boulevard
       2345 Grand Boulevard, Suite 2200                         Kansas City, Missouri 64108
       Kansas City, Missouri 64108-2618                         Telephone:     (816) 474-6550
       Telephone:     (816) 292-2000                            Telecopier: (816) 421-5547
       Telecopier: (816) 292-2001                               derickson@shb.com
       william.beck@lathropgpm.com                              Attorney for Mallinckrodt LLC
       allyson.cunningham@lathropgpm.com
       Attorneys for Plaintiff




                                                 1
 Case: 4:18-cv-01800-SRC Doc. #: 66 Filed: 09/30/20 Page: 2 of 2 PageID #: 186




GREENSFELDER, HEMKER & GALE, P.C.

By:    /s/ Richard E. Greenberg
       Richard E. Greenberg      37916MO
       Kathleen M. Howard        71007MO
       10 S. Broadway, Suite 2000
       St. Louis, Missouri 63102
       Telephone:     (314) 345-2687
       Telecopier: (314) 345-4792
       reg@greensfelder.com
       khoward@greesnfelder.com
       Attorneys for EverZinc USA Inc.



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 30th day of September 2020, a true and
accurate copy of the foregoing was served on all counsel of record via the U.S. District Court
ECM/ECF system.



                                                 /s/ William G. Beck
                                                 An Attorney for Plaintiff




                                                2
